Case: 17-30305      Document: 00514503438         Page: 1    Date Filed: 06/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 17-30305                           June 6, 2018
                                                                           Lyle W. Cayce
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,                                           Clerk


              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; STEPHANIE FINLEY, in her personal
and official capacity,

              Defendants - Appellees




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:16-CV-42


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Mohammed Ahmed Hassan Abdallah Omran brought this pro se civil
action pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau
of Narcotics and Dangerous Drugs, 403 U.S. 388 (1971), the Federal Tort
Claims Act, and 42 U.S.C. §§ 1985, 1986 as well as state law. Omran is
currently an immigration detainee, but his lawsuit arises out of constitutional



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30305      Document: 00514503438         Page: 2    Date Filed: 06/06/2018



                                      No. 17-30305
violations that allegedly occurred while he was in custody of the United States
Marshals Service (USMS) for an appearance in a federal criminal proceeding.
Omran’s essential allegations are that his personal computer was illegally
searched, seized, and tampered with while he was in custody of the USMS. He
further contends that data was removed from the computer’s hard drive,
resulting in loss of personal documents and digital property. In connection
with this alleged incident, Omran asserts various federal and state law claims
against the United States, retired Deputy United States Marshal Nicole Roy,
an “unknown computer expert,” former United States Attorney Stephanie
Finley, and Immigrations and Customs Enforcement Agent Scott Sutterfield. 1
       Omran’s claims in this suit are identical to claims he brought in an action
filed in April 2015 against the United States, Roy, and the “unnamed computer
expert” in Omran v. United States, No. 15-CV-1418, 2015 WL 4134826, (W.D.
La. July 8, 2015), aff’d, 668 F. App’x 131 (5th Cir. 2016). That action was
ultimately dismissed with prejudice. Omran also asserted identical claims
regarding the alleged seizure of his computer against the United States, Roy,
and other federal actors/employees in a case filed in the District of
Massachusetts in October 2014. That case was also dismissed in its entirety.
See Omran v. United States, No. 14-CV-13881, 2016 WL 4158556, (D. Mass.
June 22, 2016).
       The district court dismissed Omran’s instant complaint, holding that
that res judicata barred his claims and that he failed to comply with proper
filing procedures as a three-strike offender under 28 U.S.C. § 1915(g). The
court later granted in part Omran’s motion for reconsideration, concluding that
res judicata did not apply to Omran’s individual-capacity claims against Finley



       1 The Government states that three of the individual defendants were never served in
this action and thus only the United States filed defensive pleadings in the district court.
                                             2
    Case: 17-30305    Document: 00514503438     Page: 3   Date Filed: 06/06/2018



                                 No. 17-30305
and Sutterfield because these parties were not in privity with defendants in
Omran’s prior actions. However, the court declined to reinstitute the claims
due to Omran’s failure to comply with § 1915(g). Omran appeals, asserting
that § 1915(g) does not apply to immigration detainees.
      In its brief on appeal, the Government concedes that § 1915(g) does not
apply to Omran, as an immigration detainee, and thus that the district court
erred in dismissing his action on that basis. The Government asserts that,
upon remand to the district court for further briefing, dismissal on alternative
grounds would be appropriate. Accordingly, we VACATE the district court’s
judgment of dismissal and REMAND for further proceedings.




                                       3